Exhibit 99.1 N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 FOR IMMEDIATE RELEASE FEBRUARY 14, 2008 CONTACTS: JEFFREY L. MOBLEY, CFA SENIOR VICE PRESIDENT – INVESTOR RELATIONS AND RESEARCH (405) 767-4763 jeff.mobley@chk.com MARC ROWLAND EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER (405) 879-9232 marc.rowland@chk.com CHESAPEAKE ENERGY CORPORATION ANNOUNCES 2 AND FULL-YEAR PRODUCTION AND PROVED RESERVES Fourth Quarter 2007 Production of 2.2 Bcfe per Day Increases 10% Sequentially and 34% Year-Over-Year; Full-Year Production of 2.0 Bcfe per Day Increases 23% Year-Over-Year Proved Reserves Reach Record Level of 10.9 Tcfe and Increase 21% Year-Over-Year; Company Delivers Full-Year Reserve Replacement Rate of 369% from 1.9 Tcfe of Additions at a Drilling and Acquisition Cost of $2.08 per Mcfe Risked Unproved Reserves Reach 33 Tcfe and Unrisked Unproved Reserves Reach 100 Tcfe; Leasehold and 3-D Seismic Inventories Increase to 13 Million Net Acres and 19 Million Acres, Respectively OKLAHOMA CITY, OKLAHOMA, FEBRUARY 14, 2008 – Chesapeake Energy Corporation (NYSE:CHK) today reported production and proved reserves for the 2007 fourth quarter and full year.Daily production for the 2007 fourth quarter averaged 2.219 billion cubic feet of natural gas equivalent (bcfe), an increase of 193 million cubic feet of natural gas equivalent (mmcfe), or 10%, over the 2.026 bcfe produced per day in the 2007 third quarter and an increase of 566 mmcfe, or 34%, over the 1.653 bcfe of daily production in the 2006 fourth quarter. Chesapeake’s 2007 fourth quarter production of 204.2 bcfe was comprised of 187.8 billion cubic feet of natural gas (bcf) (92% on a natural gas equivalent basis) and 2.74 million barrels of oil and natural gas liquids (mmbbls) (8% on a natural gas equivalent basis).Chesapeake’s average daily production for the quarter of 2.219 bcfe consisted of 2.041 bcf of natural gas and 29,728 barrels of oil and natural gas liquids (bbls). The company’s sequential and year-over-year growth rates for its 2007 fourth quarter natural gas production were 10% and 35%, respectively, while the company’s sequential and year-over-year growth rates for its oil production were 2% and 23%, respectively.The 2007 fourth quarter was Chesapeake’s 26th consecutive quarter of sequential U.S. production growth.Over these 26 quarters, Chesapeake’s U.S. production has increased 467%, for an average compound quarterly growth rate of 7% and an average compound annual growth rate of 30%.Chesapeake’s daily production for the 2007 full year averaged 1.957 bcfe, an increase of 372 mmcfe, or 23%, over the 1.585 bcfe of daily production for the 2006 full year. Chesapeake’s 2007 full-year production of 714.3 bcfe was comprised of 655.0 bcf (92% on a natural gas equivalent basis) and 9.882 mmbbls (8% on a natural gas equivalent basis).Chesapeake’s average daily production for the 2007 full year of 1.957 bcfe consisted of 1.794 bcf and 27,074 bbls.The company’s growth rate for its 2007 full-year natural gas production was 24% and its growth rate for 2007 full-year oil production was 14%.The 2007 full year was Chesapeake’s 18th consecutive year of sequential production growth. Oil and Natural Gas Proved Reserves Reach Record Level of 10.9 Tcfe; Drilling and Acquisition Costs for 2007 Full-Year Average $2.08 per Mcfe; Company Adds 1.9 Tcfe for a Reserve Replacement Rate of 369% Chesapeake began 2007 with estimated proved reserves of 8.956 trillion cubic feet of natural gas equivalent (tcfe) and ended the year with 10.879 tcfe, an increase of 1.923 tcfe, or 21%.During the year, Chesapeake replaced its 714 bcfe of production with an estimated 2.637 tcfe of new proved reserves for a reserve replacement rate of 369%.Reserve replacement through the drillbit was 2.468 tcfe, or 346% of production (including 1.248 tcfe of positive performance revisions and 97 bcfe of positive revisions resulting from oil and natural gas price increases between December 31, 2006 and December 31, 2007) and 94% of the total increase.Reserve replacement through the acquisition of proved reserves completed during the year was 377 bcfe, or 53% of production and 14% of the total increase.Proved reserves divestments during the year totaled 208 bcfe for proceeds of $1.1 billion at a sales price of $5.49 per mcfe. On a per thousand cubic feet of natural gas equivalent (mcfe) basis, the company’s total drilling and acquisition costs for the year were $2.08 per mcfe (excluding costs of $343 million for seismic, $1.1 billion for acquisition of unproved properties, $1.1 billion to acquire new leasehold, $254 million for capitalized interest on leasehold and unproved property and $159 million relating to tax basis step-up and asset retirement obligations, as well as positive revisions of proved reserves from higher oil and natural gas prices).Excluding these same items, Chesapeake’s exploration and development costs through the drillbit were $2.13 per mcfe during the year while reserve replacement costs through acquisitions of proved reserves were $1.78 per mcfe.A reconciliation of finding and acquisition costs and a roll-forward of proved reserves are presented in the following tables. 2 CHESAPEAKE ENERGY CORPORATION RECONCILIATION OF ADDITIONS TO OIL AND NATURAL GAS PROPERTIES TWELVE MONTHS ENDED DECEMBER 31, 2007 ($ in 000’s, except per unit amounts) (unaudited) Cost Reserves (in mmcfe) $/mcfe Exploration and development costs $ 5,055,230 2,371,063 (a) 2.13 Acquisition of proved properties 670,760 377,230 1.78 Subtotal 5,725,990 2,748,293 2.08 Divestitures (1,142,059 ) (208,141 ) (5.49 ) Geological and geophysical costs 343,479 — Adjusted subtotal 4,927,410 2,540,152 1.94 Revisions – price — 97,118 Leasehold acquisition costs 885,991 — Lease brokerage costs and recording fees 224,353 — Acquisition of unproved properties and other 1,100,780 — Capitalized interest on leasehold and unproved property 253,651 — Adjusted subtotal 7,392,185 2,637,270 2.80 Tax basis step-up 130,519 — Asset retirement obligation and other 28,863 — Total $ 7,551,567 2,637,270 2.86 (a) Includes positive performance revisions of 1.248 tcfe and excludes positive revisions of 97 bcfe resulting from oil and natural gas price increases between December 31, 2006 and December 31, 2007. CHESAPEAKE ENERGY CORPORATION ROLL-FORWARD OF PROVED RESERVES TWELVE MONTHS ENDED DECEMBER 31, 2007 (unaudited) Mmcfe Beginning balance, 01/01/07 8,955,614 Extensions and discoveries 1,122,986 Acquisitions 377,230 Divestitures (208,141) Revisions – performance 1,248,077 Revisions – price 97,118 Production (714,261) Ending balance, 12/31/07 10,878,623 Reserve replacement 2,637,270 Reserve replacement ratio (a) 369% (a) The company uses the reserve replacement ratio as an indicator of the company’s ability to replenish annual production volumes and grow its reserves, thereby providing some information on the sources of future production. It should be noted that the reserve replacement ratio is a statistical indicator that has limitations.The ratio is limited because it typically varies widely based on the extent and timing of new discoveries and property acquisitions.Its predictive and comparative value is also limited for the same reasons.In addition, since the ratio does not embed the cost or timing of future production of new reserves, it cannot be used as a measure of value creation. As of December 31, 2007, Chesapeake’s estimated future net cash flows from proved reserves, discounted at an annual rate of 10% before income taxes (PV-10), were $20.6 billion, using field differential adjusted prices of $6.19 per thousand cubic feet of natural gas (mcf) (based on a NYMEX year-end price of $6.80 per mcf) and $90.58 per bbl (based on a NYMEX year-end price of $96.00 per bbl).Chesapeake’s current PV-10 changes by approximately $390 million for every $0.10 per mcf change in natural gas prices and approximately $56 million for every $1.00 per bbl change in oil prices. 3 By comparison, the December 31, 2006 PV-10 of the company’s proved reserves was $13.6 billion using field differential adjusted prices of $5.41 per mcf (based on a NYMEX year-end price of $5.64 per mcf) and $56.25 per bbl (based on a NYMEX year-end price of $61.15 per bbl).Including the effect of income taxes, the standardized measure of discounted future net cash flows from proved reserves at year-end 2006 was $10.0 billion.The standardized measure of discounted future net cash flows from proved reserves at year-end 2007 has not yet been calculated, but will be included in the company's annual report on Form 10-K to be filed by February 29, 2008. Chesapeake’s Leasehold and 3-D Seismic Inventories Increase to 13 Million Net Acres and 19 Million Acres; Risked Unproved Reserves in the Company’s Inventory Reach 33 Tcfe While Unrisked Unproved Reserves Reach 100 Tcfe Since 2000, Chesapeake has invested $9.4 billion in new leasehold and 3-D seismic acquisitions and now owns the largest combined inventories of onshore leasehold (13.2 million net acres) and 3-D seismic (19.2 million acres) in the U.S.On this leasehold, Chesapeake has an estimated 3.9 tcfe of proved undeveloped reserves and approximately 33 tcfe of risked unproved reserves (100 tcfe of unrisked unproved reserves).The company is currently using 145 operated drilling rigs to further develop its inventory of approximately 36,300 net drillsites, representing more than a 10-year inventory of drilling projects. Chesapeake characterizes its drilling inventory by one of four play types: conventional gas resource, unconventional gas resource, emerging unconventional gas resource and Appalachian Basin gas resource.In these plays, Chesapeake uses a probability-weighted statistical approach to estimate the potential number of drillsites and unproved reserves associated with such drillsites.The following table and narratives summarize Chesapeake’s ownership and activity in each gas resource play type and highlights notable projects in each play. 4 Est. Risked Est. Est. Avg. Total Risked Unrisked Current Current CHK Drilling Net Average Reserves Proved Unproved Unproved Daily Operated Net Density Undrilled Well Cost Per Well Reserves Reserves Reserves Production Rig Play Area Acreage (Acres) Wells ($000) (bcfe) (bcfe) (bcfe) (bcfe) (mmcfe) Count Conventional Southern Oklahoma 345,000 120 600 $3,500 2.20 849 800 3,200 200 7 South Texas 145,000 80 400 $3,300 2.00 428 500 1,900 130 5 Mountain Front 140,000 320 100 $9,000 5.00 217 300 1,100 95 2 Other Conventional 2,970,000 Various 3,900 Various Various 2,449 3,000 16,500 560 16 Conventional Sub-total 3,600,000 5,000 3,943 4,600 22,700 985 30 Unconventional Fort Worth Barnett Shale 260,000 50 3,550 $2,600 2.50 2,062 5,900 7,300 410 39 Fayetteville Shale (Core) 585,000 80 5,725 $3,000 2.00 335 9,300 21,500 100 11 Sahara 850,000 70 9,000 $880 0.55 1,050 3,500 4,000 180 12 Deep Haley 550,000 320 325 $12,000 6.00 291 1,300 7,300 100 9 Ark-La-Tex 220,000 55 950 $1,700 0.90 615 400 1,900 120 6 Granite, Atoka and Colony Washes 200,000 80 1,225 $4,000 2.30 881 1,800 2,500 160 11 Other Unconventional 935,000 Various 625 Various Various 196 600 700 30 8 Unconventional Sub-total 3,600,000 21,400 5,430 22,800 45,200 1,100 96 Emerging Unconventional Delaware Basin Shales 815,000 160 500 $6,500 3.00 15 1,200 11,700 ND 4 Deep Bossier 390,000 320 125 $10,000 5.00 22 400 4,500 ND 3 Ardmore Basin Woodford Shale 170,000 160 200 $3,400 1.70 32 300 1,300 ND 2 Alabama Shales 315,000 ND 100 ND ND 0 100 2,000 ND 1 Other Emerging Unconventional 310,000 Various 125 Various Various 3 300 2,500 ND 1 Emerging Unconventional Sub-total 2,000,000 1,050 72 2,300 22,000 25 11 Appalachia Marcellus Shale 1,030,000 160 1,400 $1,600 1.25 ND 1,400 5,700 ND 2 Lower Huron and Other 2,970,000 Various 7,450 Various Various ND 2,100 3,900 ND 6 Appalachia Sub-total 4,000,000 8,850 1,402 3,500 9,600 85 8 Total 13,200,000 36,300 10,847 33,200 99,500 2,195 145 Note: Data above is pro forma for divestitures of approximately 32 bcfe of proved reserves and 37,000 net acres of leasehold post year-end 2007.The table also reflects the effects of the company's VPP transaction that reduced Appalacian production and proved reserves by 208 bcfe and 55 mmcfe per day as of December 31, 2007. ND Not disclosed Conventional Gas Resource Plays– In its traditional conventional areas (i.e., portions of the Mid-Continent, Permian, Gulf Coast and South Texas regions), where exploration targets are typically deep and defined using 3-D seismic data, Chesapeake believes it has a meaningful competitive advantage due to its operating scale, deep drilling expertise and approximately 14 million acres of 3-D seismic data.Chesapeake is producing approximately 1.0 bcfe net per day in conventional gas resource plays and is currently using 30 operated drilling rigs to further develop its inventory of 3.6 million net acres.Chesapeake’s proved developed reserves in conventional gas resource plays are 3.0 tcfe, its proved undeveloped reserves are 1.0 tcfe and assuming 5,000 net wells are drilled in the years ahead, its estimated risked unproved reserves are 4.6 tcfe (22.7 tcfe of unrisked unproved reserves).Three of Chesapeake’s most important conventional gas resource plays are described below: · Southern Oklahoma (generally Pennsylvanian-aged formations in Bray, Cement, Golden Trend, Sholem Alechem and Texoma):From various formations located in the Ardmore and Anadarko basins, the company is producing approximately 200 mmcfe net per day. The company is currently using seven operated rigs to further develop its 345,000 net acres of leasehold.Chesapeake’s proved developed reserves in southern Oklahoma are an estimated 601 bcfe, its proved undeveloped reserves are an estimated 248 bcfe and assuming an additional 600 net wells are drilled in the years ahead, its estimated risked unproved reserves are approximately 800 bcfe (3.2 tcfe of unrisked unproved reserves).The company’s targeted results for vertical southern Oklahoma wells are $3.5 million to develop 2.2 bcfe on approximately 120-acre spacing. 5 · South Texas:Located primarily in Zapata and Hidalgo counties, Texas, Chesapeake's South Texas assets are producing approximately 130 mmcfe net per day.The company is currently using five operated rigs to further develop its 145,000 net acres of leasehold.Chesapeake’s proved developed reserves in South Texas are an estimated 294 bcfe, its proved undeveloped reserves are an estimated 134 bcfe and assuming an additional 400 net wells are drilled in the years ahead, its estimated risked unproved reserves are approximately 500 bcfe (1.9 tcfe of unrisked unproved reserves).The company’s targeted results for vertical South Texas wells are $3.3 million to develop 2.0 bcfe on approximately 80-acre spacing. · Mountain Front (primarily Morrow and Springer formations in western Oklahoma):From these prolific formations located in the Anadarko Basin, the company is producing approximately 95 mmcfe net per day.The company is currently using two operated rigs to further develop its 140,000 net acres of Mountain Front leasehold.Chesapeake’s proved developed reserves in the Mountain Front area are an estimated 170 bcfe, its proved undeveloped reserves are an estimated 47 bcfe and assuming an additional 100 net wells are drilled in the years ahead, its estimated risked unproved reserves are approximately 300 bcfe (1.1 tcfe of unrisked unproved reserves).The company’s targeted results for vertical Mountain Front wells are $9.0 million to develop 5.0 bcfe on approximately 320-acre spacing. Unconventional Gas Resource Plays– From its unconventional gas resource plays, the company is producing approximately 1.1 bcfe net per day.In these plays, the company is currently using 96 operated drilling rigs to further develop its inventory of 3.6 million net acres.Chesapeake’s proved developed reserves in unconventional gas resource plays are 3.0 tcfe, its proved undeveloped reserves are 2.4 tcfe and assuming 21,400 net wells are drilled in the years ahead, its estimated risked unproved reserves are 22.8 tcfe (45.2 tcfe of unrisked unproved reserves).Six of Chesapeake’s most important unconventional gas resource plays are described below: · Fort Worth Barnett Shale (North Texas):The Fort Worth Barnett Shale is the largest and most prolific unconventional gas resource play in the U.S.In this play, Chesapeake is the second-largest producer of natural gas, the most active driller and the largest leasehold owner in the Core and Tier 1 sweet spot of Tarrant, Johnson and western Dallas counties.Chesapeake is producing approximately 410 mmcfe net per day from the Fort Worth Barnett Shale.As a result of the company’s favorably positioned leasehold and its active drilling program, Chesapeake’s net production in the Fort Worth Barnett Shale play has increased by approximately 80 mmcfe per day, or 24%, over the past three months and has increased by approximately 235 mmcfe per day, or 134%, over the past year.Chesapeake is currently using 39 operated rigs to further develop its 260,000 net acres of leasehold, of which 220,000 net acres are located in the prime Core and Tier 1 areas.At its current pace of drilling, Chesapeake expects to be completing, on average, one new Barnett Shale well approximately every 15 hours through at least 2012.Chesapeake’s proved developed reserves in the Fort Worth Barnett Shale are an estimated 1.2 tcfe, its proved undeveloped reserves are an estimated 840 bcfe and assuming an additional 3,550 net wells are drilled in the years ahead, its estimated risked unproved reserves are 5.9 tcfe (7.3 tcfe of unrisked unproved reserves).The company’s targeted results for Core and Tier 1 horizontal Fort Worth Barnett Shale wells are 2.65 bcfe at a cost of $2.6 million on approximately 50-acre spacing.Since entering the play in 2004, the company has drilled approximately 700 horizontal Fort Worth Barnett Shale wells. 6 · Fayetteville Shale (Arkansas):In the Fayetteville Shale, Chesapeake is the second-largest leasehold owner in the Core area of the play and is producing approximately 100 mmcfe net per day.Over the past three months, Chesapeake’s net production in the Fayetteville Shale play has increased by approximately 40 mmcfe per day, or 67% and, over the past year, has increased by approximately 90 mmcfe per day, or 900%.Chesapeake is currently using 11 operated rigs to further develop its 585,000 net acres of leasehold in the Core area of the play.Chesapeake’s proved developed reserves in the Fayetteville Shale are an estimated 190 bcfe, its proved undeveloped reserves are an estimated 145 bcfe and assuming an additional 5,725 net wells are drilled in the years ahead, its estimated risked unproved reserves are approximately 9.3 tcfe (21.5 tcfe of unrisked unproved reserves).The company’s targeted results for horizontal Fayetteville Shale wells are 2.0 bcfe at a cost of $3.0 million on approximately 80-acre spacing.Since entering the play in 2005, the company has drilled approximately 140 horizontal Fayetteville Shale wells. · Sahara (primarily Mississippi, Chester and Hunton formations in Northwest Oklahoma):In this vast play that extends across five counties in northwestern Oklahoma, Chesapeake is the largest producer of natural gas, the most active driller and the largest leasehold owner.Chesapeake is producing approximately 180 mmcfe net per day in the Sahara area.The company is currently using 12 operated rigs to further develop its 850,000 net acres of leasehold.Chesapeake’s proved developed reserves in Sahara are an estimated 557 bcfe, its proved undeveloped reserves are an estimated 493 bcfe and assuming an additional 9,000 net wells are drilled in the years ahead, its estimated risked unproved reserves are approximately 3.5 tcfe (4.0 tcfe of unrisked unproved reserves).The company’s targeted results for vertical Sahara wells are $0.9 million to develop 0.55 bcfe on approximately 70-acre spacing.Since entering the play in 1999, the company has drilled approximately 1,400 vertical and horizontal Sahara wells. 7 · Deep Haley (primarily Strawn, Atoka and Morrow formations in West Texas):In this West Texas Delaware Basin area, Chesapeake is the largest leasehold owner and the most active driller.Chesapeake’s production from Deep Haley is approximately 100 mmcfe net per day.The company is currently using nine operated rigs to further develop its 550,000 net acres of leasehold.Chesapeake’s proved developed reserves in Deep Haley are an estimated 138 bcfe, its proved undeveloped reserves are an estimated 153 bcfe and assuming an additional 325 net wells are drilled in the years ahead, its estimated risked unproved reserves are approximately 1.3 tcfe (7.3 tcfe of unrisked unproved reserves).The company’s targeted results for vertical Deep Haley wells are $12.0 million to develop 6.0 bcfe on approximately 320-acre spacing.Since entering the play in 2004, the company has drilled approximately 60 Deep Haley wells. · Ark-La-Tex (primarily Travis Peak, Cotton Valley, Pettit and Bossier formations):In this large region covering most of East Texas and northern Louisiana, Chesapeake has assembled a strong portfolio of unconventional gas resource plays.Chesapeake is one of the ten largest producers of natural gas, the third most active driller and one of the largest leasehold owners in the area.Chesapeake is producing approximately 120 mmcfe net per day in the Ark-La-Tex area.The company is currently using six operated rigs to further develop its 220,000 net acres of leasehold.Chesapeake’s unconventional proved developed reserves in the Ark-La-Tex region are an estimated 371 bcfe, its proved undeveloped reserves are an estimated 244 bcfe and assuming an additional 950 net wells are drilled in the years ahead, its estimated unconventional risked unproved reserves are approximately 400 bcfe (1.9 tcfe of unrisked unproved reserves).The company’s targeted results for medium-depth vertical Ark-La-Tex wells are $1.7 million to develop 0.9 bcfe on approximately 55-acre spacing. · Granite, Atoka and Colony Washes (western Oklahoma and Texas Panhandle):Chesapeake is the largest producer of natural gas, the most active driller and the largest leasehold owner in the various Wash plays of the Anadarko Basin.Chesapeake is producing approximately 160 mmcfe net per day from these plays.The company is currently using 11 operated rigs to further develop its 200,000 net acres of Wash leasehold.Chesapeake’s proved developed reserves in the Wash plays are an estimated 430 bcfe, its proved undeveloped reserves are an estimated 451 bcfe and assuming an additional 1,225 net wells are drilled in the years ahead, its estimated risked unproved reserves are approximately 1.8 tcfe (2.5 tcfe of unrisked unproved reserves).The company’s targeted results for vertical Granite and Atoka Wash wells are $3.3 million to develop 1.5 bcfe on approximately 80-acre spacing.The company’s targeted results for horizontal Colony Wash wells are $6.5 million to develop 5.5 bcfe on approximately 160-acre spacing. 8 Emerging Unconventional Gas Resource Plays– In its emerging unconventional gas resource plays, commercial production has only recently been established (generally in not meaningful amounts), but the company believes future reserve potential could be substantial.In these plays, Chesapeake is currently using 11 operated drilling rigs to further develop its inventory of 2.0 million net acres.Chesapeake’s proved developed reserves in emerging unconventional gas resource plays are 62 bcfe, its proved undeveloped reserves are 10 bcfe and assuming an additional 1,050 net wells are drilled in the years ahead, its estimated risked unproved reserves are 2.3 tcfe (22.0 tcfe of unrisked unproved reserves).Four of Chesapeake’s most important emerging unconventional gas resource plays are described below: · Delaware Basin Shales (primarily Barnett and Woodford formations in West Texas):Chesapeake continues to evaluate a variety of drilling and completion techniques to test the commercial potential of its Delaware Basin Barnett and Woodford Shale play in far West Texas where Chesapeake is the largest leasehold owner.The company is currently using four operated rigs to further develop its 815,000 net acres of leasehold.Chesapeake’s proved developed reserves in the Delaware Basin Shale plays are 15 bcfe, it has not booked proved undeveloped reserves and assuming an additional 500 net wells are drilled in the years ahead, its estimated risked unproved reserves are 1.2 tcfe (11.7 tcfe of unrisked unproved reserves).The company’s targeted results for Delaware Basin vertical Barnett and Woodford Shale wells are $6.5 million to develop 3.0 bcfe on approximately 160-acre spacing.The company has not yet developed a model for targeted results from horizontal wells in the play. · Deep Bossier (East Texas and northern Louisiana):Chesapeake is the second largest leasehold owner in the Deep Bossier play.The company is currently using three operated rigs to further develop its 390,000 net acres of leasehold.Chesapeake’s proved developed reserves in the Deep Bossier are 20 bcfe, its proved undeveloped reserves are two bcfe and assuming an additional 125 net wells are drilled in the year ahead, its estimated risked unproved reserves are approximately 400 bcfe (4.5 tcfe of unrisked unproved reserves).The company’s targeted results for vertical Deep Bossier wells are $10.0 million to develop 5.0 bcfe on approximately 320-acre spacing. · Ardmore Basin Woodford Shale (southern Oklahoma):Chesapeake is utilizing two operated rigs to drill vertical and horizontal wells to evaluate the commercial potential of its Ardmore Basin Woodford Shale play in southern Oklahoma.Chesapeake is the largest leasehold owner in the play with 170,000 net acres of leasehold.Chesapeake’s proved developed reserves in the Ardmore Basin Woodford Shale play are an estimated 24 bcfe, its proved undeveloped reserves are 8 bcfe and assuming an additional 200 net wells are drilled in the years ahead, its estimated risked unproved reserves are approximately 300 bcfe (1.3 tcfe of unrisked unproved reserves).The company’s targeted results for Ardmore Basin horizontal Woodford Shale wells are $3.4 million to develop 1.7 bcfe on approximately 160-acre spacing. 9 · Alabama Shales:Chesapeake and Energen Corporation are 50/50 partners and the largest leasehold owners in various Alabama shale plays.The company has no production in Alabama, but has recently spud its first well to begin testing its 315,000 net acres of leasehold.Assuming an additional 100 net wells are drilled in the years ahead, Chesapeake’s estimated risked unproved reserves are approximately 100 bcfe (2.0 tcfe of unrisked unproved reserves).The company has not yet developed a model for targeted results in the plays pending drilling results from its initial test wells. Appalachian Basin Gas Resource Plays– Chesapeake’s Appalachian assets include both conventional and unconventional play types in various Devonian Shales and in other non-shale formations.Chesapeake is the largest leasehold owner in the region with 4.0 million net acres and is producing approximately 85 mmcfe net per day following the sale of approximately 55 mmcfe per day of net production through a volumetric production payment at year-end 2007.The company is currently using eight operated rigs in the region to further develop its extensive leasehold position.Chesapeake’s proved developed reserves in Appalachia are 850 bcfe, its proved undeveloped reserves are 552 bcfe and assuming an additional 8,850 net wells are drilled in the years ahead, its estimated risked unproved reserves are 3.5 tcfe (9.6 tcfe of unrisked unproved reserves).The company is actively developing traditional shallow Devonian Shale wells and tight gas sand wells, but is also conducting exploration programs in the Lower Huron and Marcellus Shale formations and in various non-shale deeper formations.Chesapeake’s position in the emerging Marcellus Shale is described below: · Marcellus Shale (West Virginia, Pennsylvania and New York):Chesapeake is the largest leasehold owner in the Marcellus Shale play that spans from West Virginia to southern New York.The company is currently using two operated rigs to further develop its 1.0 million net acres of Marcellus leasehold.Assuming 1,400 net wells are drilled in the years ahead, Chesapeake’s estimated risked unproved reserves are approximately 1.4 tcfe (5.7 tcfe of unrisked unproved reserves).The company’s targeted results for vertical Marcellus Shale wells are $1.6 million to develop 1.25 bcfe on approximately 160-acre spacing.The company has not yet developed a model for targeted results from horizontal wells in the play. In addition, Chesapeake continues to actively generate new prospects and acquire additional leasehold throughout the company’s areas of operation in various conventional, unconventional and emerging unconventional plays not described above. 10 Company Sells 27,000 Net Acres of Arkoma Basin Woodford Shale Acreage for $170 Million and Exits Williston Basin for $80 Million To high-grade its leasehold inventories and to take advantage of industry enthusiasm for certain shale plays that are not as attractive to Chesapeake, the company sold approximately 27,000 net acres in the Woodford Shale play in the Arkoma Basin of southeastern Oklahoma for proceeds of approximately $170 million, or approximately $6,300 per acre.Additionally, Chesapeake exited the Williston Basin and sold properties in the Rocky Mountains that included approximately 10,000 net acres, 28 bcfe of proved reserves and five mmcfe of daily production for proceeds of approximately $80 million.These transactions were completed in 2008 and Meagher Oil & Gas Properties, Inc. acted as advisor to Chesapeake. Management Comments Aubrey K. McClendon, Chesapeake’s Chief Executive Officer, commented, “We are pleased to report outstanding production and reserve growth for the 2007 fourth quarter and full year.We are particularly proud of our success in growing through the drillbit that enabled the company to exceed its internal expectations and to lead the E&P industry in organic reserve and production growth. “We are also excited to showcase the company’s unparalleled future growth opportunities that could potentially develop up to 100 tcfe of unproved reserves.Our early recognition that structurally higher natural gas prices, combined with improved drilling and completion technologies on unconventional reservoirs, has enabled Chesapeake’s engineering, geoscientific and lease acquisition teams to assemble the largest inventory of drilling opportunities and unrealized upside in the industry.This inventory should allow Chesapeake to deliver top-tier returns to shareholders through high rates of reserve and production growth for many years to come.” Conference Call Information A conference call to discuss this release has been scheduled for Friday morning, February 15, 2008, at 9:00 a.m. EST.The telephone number to access the conference call is 913-312-0949 or toll-free 888-599-8685. The passcode for the call is 1184447.We encourage those who would like to participate in the call to dial the access number between 8:50 and 8:55 a.m. EST.For those unable to participate in the conference call, a replay will be available for audio playback from 12:00 p.m. EST February 15, 2008 and will run through midnight Friday, February 29, 2008.The number to access the conference call replay is 719-457-0820 or toll-free 888-203-1112. The passcode for the replay is 1184447.The conference call will also be webcast live on the Internet and can be accessed by going to Chesapeake’s website at www.chk.com and selecting the “News &
